

116 HR 5464 IH: Congressional Accountability Act Enhancement Act
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5464IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Ms. Speier (for herself, Mr. Byrne, Ms. Underwood, Mr. Fitzpatrick, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to require Members of Congress to reimburse
			 the Treasury for amounts paid as settlements and awards under such Act in
			 all cases of employment discrimination acts committed personally by
			 Members, to require the General Counsel of the Office of Congressional
			 Workplace Rights to conduct an investigation of all workplace
			 discrimination claims filed by covered employees under such Act, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Congressional Accountability Act Enhancement Act. 2.Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 in all cases of employment discrimination acts by Members (a)Requiring reimbursementClause (i) of section 415(d)(1)(C) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(d)(1)(C)), as amended by section 111(a) of the Congressional Accountability Act of 1995 Reform Act (Public Law 115–397; 132 Stat. 5306) is amended to read as follows:
				
 (i)a violation of section 201(a) or section 206(a); or. (b)Conforming amendment relating to notification of possibility of reimbursementClause (i) of section 402(b)(2)(B) of the Congressional Accountability Act of 1995 (2 U.S.C. 1402(b)(2)(B)), as amended by section 102(a) of the Congressional Accountability Act of 1995 Reform Act (Public Law 115–397; 132 Stat. 5301), is amended to read as follows:
				
 (i)a violation of section 201(a) or section 206(a); or. (c)Effective dateThe amendments made by this section shall apply with respect to claims under the Congressional Accountability Act of 1995 which are made on or after the date of the enactment of this Act.
			3.Requiring investigation by General Counsel of Office of Congressional Workplace Rights of all
			 claims filed by covered employees under Congressional Accountability Act
			 of 1995
 (a)Requiring investigation of claimsSection 403 of the Congressional Accountability Act of 1995 (2 U.S.C. 1403), as amended by section 103(a) of the Congressional Accountability Act of 1995 Reform Act (Public Law 115–397; 132 Stat. 5303), is amended to read as follows:
				
					403.Investigation of claims
 (a)InvestigationUpon the completion of the initial processing of a claim under section 402(b), the General Counsel shall conduct an investigation of the claim involved.
 (b)SubpoenasTo carry out an investigation under this section, the General Counsel may issue subpoenas in the same manner, and subject to the same terms and conditions, as a hearing officer may issue subpoenas to carry out discovery with respect to a hearing under section 405, except that the General Counsel may issue such a subpoena on the General Counsel’s own initiative, without regard to whether or not a party requests that the General Counsel issue the subpoena. It is the sense of Congress that the General Counsel should issue subpoenas under this subsection only to the extent that other methods of obtaining information with respect to an investigation are insufficient to enable the General Counsel to conclude the investigation within the deadline described in subsection (e).
						(c)Report; findings
 (1)ReportUpon concluding an investigation of a claim under this section, the General Counsel shall transmit a written report on the results of the investigation to the covered employee and the employing office involved.
 (2)Inclusion of findingsThe General Counsel shall include in the report transmitted under paragraph (1) one of the following findings:
 (A)A finding that there is reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim.
 (B)A finding that there is no reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim.
 (C)A finding that the General Counsel cannot determine whether or not there is reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim.
 (3)Notice of right to file civil actionIf the General Counsel transmits a finding under subparagraph (B) of paragraph (2), the General Counsel shall also transmit to the covered employee a written notice that the employee has the right to file a civil action with respect to the claim under section 408.
 (4)Transmission to Executive DirectorIf the General Counsel transmits a finding under subparagraph (A) or subparagraph (C) of paragraph (2), the General Counsel shall also transmit the report to the Executive Director.
 (5)Transmission of report on investigation of certain claims to Congressional ethics committeesIn the case of a report transmitted by the General Counsel under paragraph (1) on the results of an investigation of a claim alleging a violation described in section 415(d)(1)(A), the General Counsel shall transmit the report to—
 (A)the Committee on Ethics of the House of Representatives, in the case of a violation involving a Member of the House (including a Delegate or Resident Commissioner to the Congress); or
 (B)the Select Committee on Ethics of the Senate, in the case of a violation involving a Senator. (d)Recommendation of mediationAt any time during the investigation of a claim under this section, the General Counsel may make a recommendation that the covered employee and the employing office pursue mediation under section 404 with respect to the claim.
 (e)Deadline for concluding investigationThe General Counsel shall conclude the investigation of a claim under this subsection, and transmit the report on the results of the investigation, not later than 90 days after the claim is filed under section 402, except that the General Counsel may (upon notice to the parties to the investigation) use an additional period of not to exceed 30 days to conclude the investigation..
			(b)Conforming amendments relating to description of procedures available for consideration of alleged
			 violations
 (1)In generalSection 401(a)(2) of such Act (2 U.S.C. 1401(a)(2)), as amended by section 101(a) of the Congressional Accountability Act of 1995 Reform Act (Public Law 115–397; 132 Stat. 5298), is amended to read as follows:
					
 (2)an investigation of the claim, to be conducted by the General Counsel as provided in section 403; and.
 (2)Conditions for availability of formal hearingSection 401(a)(4) of such Act (2 U.S.C. 1401(a)(4)), as amended by section 101(a) of the Congressional Accountability Act of 1995 Reform Act (Public Law 115–397; 132 Stat. 5298), is amended to read as follows:
					
 (4)a formal hearing as provided in section 405, subject to Board review as provided in section 406, and judicial review in the United States Court of Appeals for the Federal Circuit as provided in section 407, but only if, pursuant to an investigation conducted by the General Counsel as provided in section 403, the General Counsel finds either—
 (A)that there is reasonable cause to believe that the employing office involved committed a violation of part A of title II as alleged in the covered employee’s claim; or
 (B)that the General Counsel cannot determine whether or not there is reasonable cause to believe that the employing office committed a violation of part A of title II as alleged in the covered employee’s claim..
 (3)Right of employee to file civil actionSection 401(b) of such Act (2 U.S.C. 1401(b)), as amended by section 101(a) of the Congressional Accountability Act of 1995 Reform Act (Public Law 115–397; 132 Stat. 5298), is amended to read as follows:
					
						(b)Right of employee To file civil action
 (1)Civil actionA covered employee who has filed a timely claim as provided in section 402 may, during the period described in paragraph (3), file a civil action in a District Court of the United States with respect to the violation alleged in the claim, as provided in section 408.
 (2)Effect of filing civil actionNotwithstanding paragraph (2) or paragraph (4) of subsection (a), if the covered employee files such a civil action—
 (A)the investigation of the claim by the General Counsel as provided in section 403, or any subsequent formal hearing as provided in section 405, shall terminate upon the filing of the action by the covered employee; and
 (B)the procedure for consideration of the alleged violation shall not include any further investigation of the claim by the General Counsel as provided in section 403 or any subsequent formal hearing as provided in section 405.
 (3)Period for filing civil actionThe period described in this paragraph with respect to a claim is the 70-day period which begins on the date the covered employee files the claim under section 402.
							(4)Special rule for employees receiving finding of no reasonable cause under investigation by General
 CounselNotwithstanding paragraph (3), if a covered employee receives a written notice from the General Counsel under section 403(c)(3) that the employee has the right to file a civil action with respect to the claim in accordance with section 408, the covered employee may file the civil action not later than 90 days after receiving such written notice..
 (4)Special rules for Library of Congress claimantsSection 401(d)(2) of such Act (2 U.S.C. 1401(d)(2)), as amended by section 101(a) of the Congressional Accountability Act of 1995 Reform Act (Public Law 115–397; 132 Stat. 5298), is amended by striking at any time before the date that is 10 days after a hearing officer submits the report on the preliminary review of the claim under section 403(c), and inserting at any time prior to the expiration of the 10-day period which begins on the date the General Counsel transmits the written report on the results of the investigation of the claim under section 403(c),.
				(c)Conforming amendments relating to hearings conducted after investigation
 (1)Availability of hearing conducted by Office of Congressional Workplace RightsSection 405(a) of such Act (2 U.S.C. 1405(a)), as amended by section 103(a) of the Congressional Accountability Act of 1995 Reform Act (Public Law 115–397; 132 Stat. 5303), is amended to read as follows:
					
						(a)Requirement for hearings conducted by Office
							(1)Result of certain findings by General Counsel
 (A)In generalIf the General Counsel transmits a written report on the investigation of a covered employee’s claim under section 403 which includes a finding described in subparagraph (B), and if the covered employee submits a request for a hearing to the Executive Director prior to the expiration of the 10-day period which begins on the date the General Counsel transmits such a written report, the Office shall conduct a hearing to consider the claim and render a decision.
 (B)Findings describedA finding described in this subparagraph is— (i)a finding under section 403(c)(2)(A) that there is reasonable cause to believe that an employing office committed a violation of part A of title II, as alleged in a claim filed by a covered employee; or
 (ii)a finding under section 403(c)(2)(C) that the General Counsel cannot determine whether or not there is reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim.
 (2)ExceptionParagraph (1) does not apply with respect to a claim if the covered employee files a civil action as provided in section 408 with respect to the claim.
							.
 (2)Deadline for commencement of hearingSection 405(d)(2) of such Act (2 U.S.C. 1405(d)(2)), as amended by section 103(d) of the Congressional Accountability Act of 1995 Reform Act (Public Law 115–397; 132 Stat. 5304), is amended by striking no later than 90 days after the Executive Director receives the covered employee’s request for the hearing under subsection (a) and inserting no later than 90 days after the Executive Director receives the General Counsel’s report on the investigation of the claim.
 (3)Other conforming amendmentsSection 405(c) of such Act (2 U.S.C. 1405(c)), as amended by section 103(d) of the Congressional Accountability Act of 1995 Reform Act (Public Law 115–397; 132 Stat. 5304), is amended—
 (A)in paragraph (1), by striking the filing of a request for a hearing under subsection (a) and inserting the transmission by the General Counsel of a report under subsection (a)(1); and (B)by striking paragraph (3).
 (d)Conforming amendment relating to availability of mediation during processSection 404(a)(3) of such Act (2 U.S.C. 1403(a)(3)), as amended by section 104(a) of the Congressional Accountability Act of 1995 Reform Act (Public Law 115–397; 132 Stat. 5305), is amended by striking including a preliminary review of the claim under section 403 and inserting including the investigation of the claim under section 403.
 (e)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to section 403 to read as follows:
				
					
						Sec. 403. Investigation of claims..
			